Citation Nr: 0426127	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  98-15 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher (compensable) initial evaluation 
for left knee patellofemoral syndrome.

2.  Entitlement to a higher, in excess of 10 percent, initial 
evaluation for left eye phlyctenuclosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from December 1971 to 
December 1975 and from February 1977 to December 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 and later rating 
decisions by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida Regional Office (RO), which granted the 
veteran service connection for the veteran's left knee and 
left eye disorders in June 1996 and evaluated each of these 
disorders as noncompensably disabling.

This case was previously before the Board and, in February 
2001, was remanded to the RO for further development.  The 
case has since been returned to the Board and the issue of an 
increased evaluation for the veteran's service connected left 
knee disorder is now ready for appellate review.  The issue 
of an increased evaluation for the left eye disorder is again 
being remanded to the RO for reasons to be explained below.  
It is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's left knee disorder is manifested by subjective 
complaints with normal extension, and flexion ranging from 
134 degrees to 145 degrees, without instability or 
subluxation or current x-ray evidence of arthritis.


CONCLUSION OF LAW

The schedular criteria for a 10 percent evaluation for left 
knee patellofemoral syndrome have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes 5257, 
5260, 5261 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

During the course of the appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
The VA promulgated regulations to implement the provisions of 
the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

Specifically, the new notification provisions require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decisions noted above, a January 1997 statement 
of the case and supplemental statements of the case dated in 
July 2000 and September 2003.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  Further, letters dated in November 2002 and June 
2003, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  The Board notes that 
the November 2002 and June 2003 VCAA letters were mailed to 
the veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records reveal that the veteran 
began experiencing progressively increasing knee pain in 
service first in his right knee and later, during the early 
1990s, in his left knee.  When examined in June 1993 he was 
noted to have diffuse patellofemoral joint tenderness 
bilaterally without any evidence of ligamentous instability 
and reportedly full stable range of motion of both knees from 
0 to 135 degrees.  Following this examination, patellofemoral 
syndrome, left knee greater than right knee was diagnosed.

On his initial post service VA examination in November 1994 
the veteran reported problems with his knees as well as an 
operative procedure on his right knee in 1980 as a result of 
an injury sustained while running but no operative procedures 
with respect to his left knee.  Evaluation of the left knee 
revealed motion from 0 to 134 degrees.  The collateral 
ligaments were intact and the patella was stable.  McMurray's 
and Apley's maneuvers were normal.  X-rays reviewed by the 
examiner were interpreted to reveal slight joint space 
narrowing of the medial compartment of the right and to a 
lesser extent on the left side but otherwise within normal 
limits.  Early arthritic degeneration of the left knee was 
the pertinent diagnosis.

On a VA general medical examination in July 1995, the veteran 
was noted to have normal gait and carriage.  When seen on VA 
joint examination in July 1995, the veteran was noted to walk 
with a slow gait without evidence of limping.  He was able to 
walk on toes and heels and to squat down fully without signs 
of pain or discomfort.  There was no further clinical 
examination of the left knee by the VA examiner on this 
occasion.  A VA x-ray of the left knee in July 1995 revealed 
no bone or joint abnormality.

Service connection for patellofemoral syndrome of the left 
knee was established by an RO rating action dated in June 
1996.  This disorder was rated as noncompensably disabling, 
effective from January 1994, under Diagnostic Code 5257 of 
VA's Schedule for Rating Disabilities (Rating Schedule).   

On VA joint examination in July 1996, the veteran's 
complaints were primarily related to his right knee.  He did 
report that his left knee becomes occasionally symptomatic 
and bothersome when he uses it more to compensate for his 
right knee.  It was noted that the veteran had no specific 
injury to his left knee.  On objective examination, it was 
noted that the veteran ambulated with a nonspecific, forced 
type gait.  Examination of the left lower extremity revealed 
painless range of motion of the left knee from 0 degrees of 
extension to 145 degrees of flexion.  The knee was stable to 
anterior, posterior, varus, and valgus stress.  McMurray's 
maneuver, Lachman test, and pivot shift test were all 
negative.  The examiner stated that the veteran had no 
obvious abnormalities of the left lower extremity.  An x-ray 
of the left knee showed good maintenance of joint space 
without evidence of arthritic change.  The pertinent 
diagnosis was a relatively normal examination.

VA outpatient treatment records compiled between 1994 and 
1997 and from September 2000 and October 2002 have been 
received and associated with the veteran's claims file.  
These records show no pertinent complaints and/or findings 
referable to the left knee exclusive of a May 1995 
rheumatology consultation noting the veteran complaints of 
bilateral knee pain, right greater than left. 

On VA joint examination in July 2003, the examiner recorded 
that clinical complaints with respect to the left knee 
related to the knee being symptomatic as a result of limping 
being caused by the right knee.  The examiner reported that 
he had reviewed the veteran's claims file and that he was 
unable to find any specific documentation from an orthopedic 
examination regarding his left knee in the past.  He added 
that there is one mention of bilateral knee pain, right 
greater than left, by a VA rheumatologist in June 1995.  He 
observed that the impression at that time was arthralgia and 
right knee traumatic osteoarthritis, but that there was no 
mention of left knee pain or a left knee diagnosis.  The 
veteran said that that he does not experience left knee 
swelling, instability, or mechanical symptoms.  He described 
his symptoms as an aching-type sensation about the left knee 
diffusely that is aggravated by increased activities.  It was 
reported that the veteran worked as a bookbinder.

On physical examination it was noted that the veteran walked 
without a significant limp.  There was no effusion.  There 
was full extension both actively and passively as well as 
full flexion to 145 degrees both actively and passively.  
There was no instability to varus and valgus testing.  
Anterior drawer and posterior drawer signs were negative.  
There was no patellar, patellar tendon, or quadriceps tendon 
tenderness.  The examiner noted that review of x-rays of the 
left knee from July 2003 showed well-maintained joint space 
in all three compartments without evidence of mal-alignment 
or previous fractures.  No evidence of abnormal left knee 
pathology was the diagnostic impression.

On his most recent VA examination in August 2003, the veteran 
was noted on general examination to have full range of motion 
of all major joints with no joint effusion. 

Analysis

Disability evaluations are determined by the application of 
VA's Rating Schedule, 38 C.F.R. Part 4.  The percentage 
ratings contained in the schedule represent, as far as can be 
practically determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In determining the disability evaluation 
the VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable, based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1, 4.2, which require the evaluation 
of the complete medical history of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration involves the propriety 
of the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities with injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for the evaluation.  Both the use or 
manifestations not resulting from service-connected disease 
or injury in establishing service-connected disability 
evaluation and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.41.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 should be considered in conjunction only 
with a diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  

The RO has assigned a non-compensable rating for the 
patellofemoral syndrome of the left knee under Diagnostic 
Code 5257.

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, including recurrent subluxation or 
lateral instability.  When slight a rating of 10 percent is 
provided. When moderate a rating of 20 percent is provided. 
When severe, a rating of 30 percent is warranted. 

The patellofemoral syndrome of the left knee may also be 
evaluated based on limitation of motion.

Degenerative arthritis (hypertrophic) osteoarthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however the 
limitation of the motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application, for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 38 
C.F.R. Part 4, Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.

Limitation of flexion of the knee (normal being to 
approximately 140 degrees) will be rated as follows:  Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is 
noncompensable.  38 C.F.R. Part 4, Diagnostic Code 5260.  

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows:  Extension 
limited to 45 degrees is 50 percent.  Extension limited to 
30 degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is zero percent.  38 C.F.R. Part 4, 
Diagnostic Code 5261.

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.

In VAOPGCPREC 23-97, the VA General Counsel stated that when 
a knee disorder is rated under Diagnostic Code 5257 for 
instability of the knee and a veteran also has service 
connected arthritis with limitation of knee motion that at 
least meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disorder.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992). However, these statements 
must be considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria previously set 
forth.

The record establishes that the veteran's left knee was noted 
to become progressively painful while in service and to 
exhibit, in June 1993, diffuse tenderness but otherwise to be 
essentially normal.  When initially examined by VA in 
November 1994 there was a radiological finding of early 
arthritic degeneration of the left knee and limitation of 
flexion to 134 degrees.  However, no other clinical pathology 
was identified.  There was no instability or subluxation.  
Additionally, subsequent x-rays showed no abnormality of the 
knee. .  

During the VA examination in July 1996 he reported that his 
left knee became occasionally symptomatic and bothersome when 
he uses it more to compensate for his right knee.  However, 
the examination showed no abnormality with full and painless 
range of motion.  When examined by VA in July 2003, the 
veteran continued to complain of a symptomatic left knee 
consisting of a diffused aching type sensation but 
specifically denied left knee instability or mechanical 
symptoms. The left knee was again essentially normal on 
objective examination with no evidence of instability or 
reduced range of motion.  Significantly, the examiner 
reported as the diagnosis on this examination that he could 
find no evidence of left knee pathology.  

After reviewing the record the Board finds the criteria for a 
compensable rating based on limitation of motion, 
instability, or subluxation have not been met.  There is no 
current evidence of arthritis.  Accordingly, a compensable 
rating is not warranted.  

The Board has considered the degree of functional impairment 
caused by left knee pain as set forth in the Deluca case.  
However in view of the lack of severity of his complaints and 
the range of motion findings, the Board finds that a higher 
rating is not warranted.  The evidence is not equipoise as to 
warrant the application of the benefit of the doubt doctrine.  
38 C.F.R. § 3.102 (2003).  The 0 percent rating is the 
highest rating warranted during the appeal period. See 
Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

Entitlement to a compensable evaluation for evaluation for 
left knee patellofemoral syndrome is denied.


REMAND

Following a supplemental statement of the case issued to the 
veteran in September 2003, the RO received additional 
evidence consisting of VA outpatient treatment records 
compiled between June 2001 and August 2003.  This additional 
evidence is relevant to the claim for an increased evaluation 
for the service-connected eye disorder.  The RO granted the 
veteran an increased evaluation of 10 percent for this 
disability by a rating action dated in May 2004 and in this 
action informed the veteran that this represented a complete 
grant of benefits sought on appeal.  Although an increased 
rating has been granted, the issue of entitlement to a rating 
in excess of 10 percent for his left eye disability, to 
include extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2003) remains in appellate status.  The 
veteran has not indicated either satisfaction or 
dissatisfaction with the increased rating, and he has not 
withdrawn his appeal.  See 38 C.F.R. § 20.204(c) (2003); See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The veteran's claim of entitlement to an increased disability 
rating for a left eye disability is therefore REMANDED for 
the following actions:

1.  The RO should request the VA facility 
in Orlando, Florida to furnish any 
additional medical records pertaining to 
treatment for the left eye covering the 
period from August23, 2003 to the 
present.

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue to include 
consideration under 38 C.F.R. § 3.321 
(b)(1).  If the benefit sought is not 
granted, the RO should issue a SSOC 
pertaining to the issue of entitlement to 
an increased rating for a left eye 
disability which includes a review of the 
evidence received since September 2003 
and 38 C.F.R. § 3.321(b).  After the 
veteran has been given an appropriate 
period of time to respond, the case 
should then be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



